DETAILED ACTION
This action is in response to a communication filed on 02/26/2021.
Claims 1-29 are cancelled.
Claims 30-37 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/26/2021 with respect to claims 30-37 being rejected under 35 U.S.C. 103(a) as being unpatentable over Orlik (US 20050111428), Liu (“Research on Computation Offloading Technique in Vehicle Ad-Hoc Network”, and in further view of Kempf (US 20140241247) have been fully considered but they are not persuasive for at least the reasons below:
Applicant’s arguments:
Based on the Non-Final rejection mailed on 12/01/2020, the Applicant, in a response filed on 02/26/2021 disagrees with the Examiner’s rejection and believes the claims as presented are patentable over the prior art and are in condition for allowance. More specifically, the Applicant asserts that neither Orlik, Liu nor Kempf teaches all the limitations cited in the present invention because the Applicant argues that Liu only considers the total computing power of other vehicles in the ad-hoc group in order to determine which of those vehicles will be assigned the task, and does not teach nor suggest at assigning tasks to other vehicles based on the number of vehicles that are in the group. The Applicant further argues that nothing in Liu discloses selecting an ad-hoc group to which to assign the tasks, wherein the ad hoc group is selected based on the number 

Examiner’s response:
The Applicant’s arguments have been fully reviewed and considered, however the Examiner disagrees with the Applicant’s position. 
Firstly, the Examiner disagrees with the Applicant’s assertion that Liu is silent with respect to disclosing ad-hoc groups. Looking at Fig. 4 of the Liu reference, there is shown a communication networks comprising a plurality of mobile terminals (e.g. the vehicles) illustrated on a road map, wherein the two or more of the plurality of mobile terminals form an ad hoc group as shown. More specifically, Liu teaches or suggests an idea for offloading tasks to an ad hoc network, wherein the ad hoc network comprises a plurality of mobile terminal devices with computing capabilities (see Page 1 section 1.1.2). Liu further suggests that due to limitations of computing capacity (such as memory, battery capacity, etc.), it is difficult to perform a complicated task on a single vehicle, and therefore suggests a method for offloading the task wherein the task is divided into K subtasks and K-1 subtasks are offloaded to other available vehicle nodes within an ad-hoc network group for execution (see Page 1, section 1.1.3 and Page 3 section 3.2). Additionally, Fig. 7 further illustrates a scenario in which ad-hoc network groups may be formed to enable communications between different vehicles based on location, mobility and performance metrics of the plurality of vehicles. Therefore, the Applicant’s assertions that Liu does not disclose any ad-hoc group which may comprises a plurality of mobile devices onto which tasks may be offloaded thereon for execution is erroneous. 
Secondly, Liu teaches on Page 4 section 3.3.5 a target selection strategy for offloading the amount of tasks executable by the vehicles. More specifically, Liu suggests on Page 4 section 3.3.5 lines 9-13 a vehicle-computing-capacity-based selection strategy which selects vehicles for executing the tasks based on the computing capability of the nodes and the maximum time .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 30-32, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlik et al. (US 20050111428) hereinafter Orlik in view of Liu et al. “Research on Computation Offloading Technique in vehicle Ad-Hoc Network” hereinafter Liu, in further view of Kempf et al. (US 20140241247) hereinafter Kempf.
Regarding claim 30, Orlik teaches a method of executing tasks among an ad-hoc group, the ad-hoc group comprising a plurality of mobile terminals located in close proximity to each other (see Fig. 1 and [0049]: clusters 130 (i.e. group) comprising a plurality of nodes 200 neighboring one another. Orlik further teaches in Fig. 1 and [0031] an ad-hoc wireless network), the method comprising:
evaluating a spare battery capacity or spare processing capacity for each of the mobile terminals (see [0023, 48]: determining residual power in the battery 201 of each node 200; see [0064]: determining power cost); and 
selecting the ad-hoc group to execute the task based on whether the spare battery capacity or spare processing capacity of each of the mobile terminals is suitable for executing the task (see [0025]: selecting a particular route for transferring packets based on the power cost and possible other cost factors such as delay incurred in the route; [0050-51]: When the source node S receives the reply packet 222, the source node compares the power cost associated with the newly discovered route to the costs of other available routes the source node may select for the same destination node. The route with the least power cost can then be selected for transferring data packets 226).
However, Orlik does not explicitly disclose a method comprising:
determining the number of mobile terminals in the ad-hoc group; and
selecting the ad-hoc group to execute the network function based on the number of mobile terminals in the ad-hoc group.
In the same field of endeavor, Liu teaches a method for offloading tasks to computing devices with sufficient resources, the method comprising:
determining the number of mobile terminals in the ad-hoc group (see section 3.2 Page 2: Fig. 8 depicts the framework of tasks offloading. When a task needs to be offloaded on the side of client vehicle, the resource discovery module checks resources and inquiries the information of available vehicles. Additionally, Liu teaches in Section 3.3 Page 3, 9th paragraph: when the client vehcle receives information from all direct or indirect communicable vehicle nodes, it can generate an available resource pool based on this information, thereby enabling resource reachability check, i.e.., resource discovery – Generating an available resource pool is equivalent to determining the number of mobile terminals in the ad-hoc group); and
selecting the ad-hoc group to execute the network function based on the number of mobile terminals in the ad-hoc group (see Fig. 7 and Section 3.3.5: Target selection Strategy – when dividing a task, the amount of tasks executable by each of the vehicles capable of communicating with the client vehicle is calculated considering parameters such as distance between vehicles, communicable time, computing capacity of the vehicle, etc… Prior to assigning the corresponding task volume to a particular vehicle for execution, all candidate vehicles that can communicate with the client vehicle need to be selected for optimal performance, with the preferred K nodes selected to perform the task. Furthermore, Liu teaches in Section 3.3.5 lines 9-13 a vehicle-computing-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the optimal route selection strategy of the Orlik’s system with  the system of Liu suggesting a vehicle-computing-capacity based selection strategy that considers at least two selection parameters for selecting an ad-hoc group to execute the network function, such that the selection strategy considers the number of mobile terminal in an ad-hoc terminal and the computing capacity of the nodes and selecting the ad-hoc group for performing the network function based on the number of mobile terminals in the ad-hoc group and the computing capacity of the ad-hoc group as suggested by Liu (see Liu – section 3.3.5). Incorporating a two-factor selection criteria as taught by Liu into the system of Orlik would be obvious to a person skilled in the art because combining Liu into Orlik would yield to predictable results, namely ensuring the target group selected for executing the network function can provide the most optimal throughput without affecting overall performance.
However, the combination of Orlik and Liu does not explicitly teach a method wherein the method for executing tasks comprise “virtualizing a network function”.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Orlik-Liu combination to include the method taught by Kempf, the method comprising virtualizing a plurality of VM to implement network function virtualization. Incorporating the teachings of Kempf into the method of Orlik-Liu would present several advantages, namely consolidating many network equipment types onto industry standard high volume server hardware, physical switches, and physical storage, thereby reducing the need for dedicated hardware to deploy and manage networks.

Regarding claim 31, Orlik in view of Liu, in further view of Kempf discloses the limitations of claim 30 examined above. The combination of Orlik, Liu and Kempf teaches a method wherein the selecting comprises:
determining a minimum number of mobile terminals that is required for virtualizing the network function (Liu – section 3.3.3 Page 2-3: due to the high mobility of vehicles in ad hoc, the next step can be performed only if the correct available resource information is obtained (i.e. a minimum threshold) … when the client vehicle receives information from all direct and indirect communicable vehicle nodes, it can generate an available resource pool based on this information, thereby enabling resource reachability check – this section is equivalent to defining a minimum number of terminals required for performing the function); and 
selecting the ad-hoc group for executing the network function if the number of mobile terminals in the ad-hoc group equals or exceeds the minimum number of mobile terminals required for virtualizing the network function (Liu – section 3.3. Page 2-3: due to the high mobility of vehicles in ad hoc, the next step can be nd paragraph).

Regarding claim 32, Orlik in view of Liu, in further view of Kempf teaches the limitations of claim 30 applied above. Furthermore, the combination of Orlik-Liu-Kempf teaches a  method comprising:
estimating a duration that the plurality of mobile terminals in the ad-hoc group will remain in close proximity (Liu – see Section 3.3.3 on Page 3: maximum time of communication between vehicles); 
wherein the selecting comprises selecting the ad-hoc to execute the network function based on whether the estimated duration is suitable for executing the network function (Liu – see section 3.3.5 on Page 4: when dividing a task, the amount of tasks executable by each of the vehicles capable of communicating with the client is calculated by considering parameters such as communicatble time… Before the corresponding task is allocated to the specific vehicle for execution, in forder to obtain optmal comprehensive performance, it is necessary to select among all the candidate vehicles that can communicate with the client vehicle).  

Regarding claim 34, Orlik teaches a server for executing tasks among an ad-hoc group that comprises a plurality of mobile terminals located in close proximity to each other (see Fig. 1 and [0049]: clusters 130 (i.e. group) comprising a plurality of nodes 200 neighboring one another. Orlik further teaches in Fig. 1 and [0031] an ad-hoc wireless network), the management server comprising:
a network interface see transceiver 260 in Fig. 2 for transmitting and receiving data to and from the plurality of terminals via a radio access network (see [0034]: wireless radio communications); and 

evaluate a spare battery capacity or spare processing capacity for each of the mobile terminals (see [0023, 48]: determining residual power in the battery 201 of each node 200; see [0064]: determining power cost); and 
select the ad-hoc group to execute the task based on whether the spare battery capacity or spare processing capacity of each of the mobile terminals is suitable for executing the task (see [0025]: selecting a particular route for transferring packets based on the power cost and possible other cost factors such as delay incurred in the route; [0050-51]: When the source node S receives the reply packet 222, the source node compares the power cost associated with the newly discovered route to the costs of other available routes the source node may select for the same destination node. The route with the least power cost can then be selected for transferring data packets 226).
However, Orlik does not explicitly disclose a system adapted to:
determine the number of mobile terminals in the ad-hoc group; and
select the ad-hoc group to execute the network function based on the number of mobile terminals in the ad-hoc group.
In the same field of endeavor, Liu teaches a server for offloading tasks to computing devices with sufficient resources, the server adapted to:
determine the number of mobile terminals in the ad-hoc group (see section 3.2 Page 2: Fig. 8 depicts the framework of tasks offloading. When a task needs to be offloaded on the side of client vehicle, the resource discovery module checks resources and inquiries the information of available vehicles. Additionally, Liu teaches in Section 3.3 Page 3, 9th paragraph: when the client vehcle receives information from all direct or indirect communicable vehicle nodes, it can 
select the ad-hoc group to execute the network function based on the number of mobile terminals in the ad-hoc group (see Fig. 7 and Section 3.3.5: Target selection Strategy – when dividing a task, the amount of tasks executable by each of the vehicles capable of communicating with the client vehicle is calculated considering parameters such as distance between vehicles, communicable time, computing capacity of the vehicle, etc… Prior to assigning the corresponding task volume to a particular vehicle for execution, all candidate vehicles that can communicate with the client vehicle need to be selected for optimal performance, with the preferred K nodes selected to perform the task. Furthermore, Liu teaches in Section 3.3.5 lines 9-13 a vehicle-computing-capacity-based selection strategy which selects vehicles for executing the tasks based on the computing capability of the nodes and the maximum time available for execution of tasks – While Liu does not explicitly disclose “counting” the number of vehicle within a group, determining the available vehicles to implement the vehicle-computing-capacity-based selection strategy of Liu implies determining the number of mobile terminals in the ad-hoc group that provide sufficient resource for executing the task, and selecting the ad-hoc network which comprises the number of k nodes (see No. k nodes), so that all the K nodes can perform the task completely  as taught in the entire section 3.3.5 in Liu. This is equivalent to selecting the ad-hoc group based on the number of mobile terminals).

However, the combination of Orlik and Liu does not explicitly teach a system wherein the system for executing tasks is configured to “virtualize a network function”.
In the same field of endeavor, Kempf teaches a system in accordance with the present invention, the system for executing a plurality of virtual machines for implementing network function virtualization (NFV) (see [0006], [0163]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Orlik-Liu combination to include the method taught by Kempf, the method comprising virtualizing a plurality of VM to implement network function virtualization. Incorporating the teachings of Kempf into the method of Orlik-Liu would present several advantages, namely consolidating many network equipment types onto industry standard high volume server hardware, physical switches, and physical storage, thereby reducing the need for dedicated hardware to deploy and manage networks.


Regarding claim 35, it discloses the limitations of claim 31 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 36, it discloses the limitations of claim 32 examined above. Therefore, the same rationale of rejection is applied.


Claims 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Orlik et al. (US 20050111428) hereinafter Orlik in view of Liu et al. “Research on Computation Offloading Technique in vehicle Ad-Hoc Network” hereinafter Liu, in view of Kempf et al. (US 20140241247) hereinafter Kempf, in further view of Yuen et al. (US 20070195702) hereinafter Yuen.
Regarding claim 33, Orlik in view of Liu, in further view of Kempf is applied as disclosed in claim 32 examined above. The combination of Orlik-Liu-Kempf teaches a method comprising estimating a duration that the plurality of mobile terminals in the ad-hoc group will remain in close proximity and selecting the ad-hoc group based on the duration. However, Orlik-Liu-Kempf does not explicitly teach a method wherein estimating the duration comprises:
predicting future locations and/or movements of the mobile terminals in the ad-hoc group; and 
estimating the duration that the plurality of mobile terminals in the ad-hoc group will remain in close proximity based on the future locations and/or movements of the mobile terminals in the ad-hoc group.
In the same field of endeavor, Yuen teaches a method in accordance with the present invention, the method wherein estimating the duration comprises:
predicting future locations and/or movements of the mobile terminals in the ad-hoc group (Yuen – see at least Fig. 3 and  [0021]: analyzing mobility of the nodes traversing a network based on the history of link duration); and 
estimating the duration that the plurality of mobile terminals in the ad-hoc group will remain in close proximity based on the future locations and/or movements of the mobile terminals in the ad-hoc group (Yuen - see at least [0021]: link duration (i.e. the duration that the mobile terminals will remain in close proximity) is highly correlated to node speed; see Fig. 4 and [0027]: Yuen suggests a scenario for computing link duration measurement of a mobile node considering a node I roaming in a network at different time intervals).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Yuen suggesting predicting future locations and/or movements of mobile terminals in the ad-hoc group and using this estimation to determine how long the mobile terminals would remain in close proximity to the method of Orlik-Liu-Kemp as examined above. Combining Yuen with Orlik-Liu-Kempf  would yield to several benefits for the present invention, notably determining metric which is indicative of link stability for selecting an optimal route for transmitting data packets amongst nodes in the ad-hoc network (Yuen – [0008]).

Regarding claim 37, it discloses the limitations of claim 33 examined above. Therefore, the same rationale of rejection is applied.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Avellino can be reached on 23905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/P.F.N/Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454